                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

TAMMY MESSMER                                                              PLAINTIFF

V.                         NO. 4:20-cv-01330-KBG-ERE

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                       DEFENDANT

                        RECOMMENDED DISPOSITION

      This Recommended Disposition (Recommendation) has been sent to United

States District Judge Kristine G. Baker. Either party may file written objections to

this Recommendation. If objections are filed, they should be specific and should

include the factual or legal basis for the objection.

      To be considered, objections must be received in the office of the Court Clerk

within 14 days of this Recommendation. If no objections are filed, Judge Baker can

adopt this Recommendation without independently reviewing the record. By not

objecting, parties may also waive the right to appeal questions of fact.

I.   Introduction:

      On August 13, 2015, Tammy Messmer filed a Title II application for disability

and disability insurance benefits and a Title XVI application for supplemental

security income benefits. (Tr. at 106). In both applications, she alleged disability


                                           1
beginning on June 1, 2015. Id. An administrative law judge (ALJ) denied her

applications in a decision dated January 19, 2018. (Tr. at 116). That decision became

final when Ms. Messmer failed to file a timely appeal. (Tr. at 11).

       On March 2, 2018, Ms. Messmer again filed both a Title II and a Title XVI

application for benefits. Id. She alleged disability beginning on June 2, 2015. Id.

After her applications were denied initially and upon reconsideration, a second ALJ

conducted a hearing on January 15, 2020. Id. At the hearing, Ms. Messmer requested

that the ALJ amend her alleged onset date to March 2, 2018. Id. The ALJ declined

to amend the onset date. Id.

       In a decision dated February 28, 2020, the second ALJ declined to reopen the

prior decision, and he found that Ms. Messmer was not disabled from January 20,

2018 through February 28, 2020, the date of the decision. 1 (Tr. at 11-23). The

Appeals Council found no reason to disturb the second ALJ’s decision. (Tr. at 1).

Thus, the second ALJ’s decision now stands as the final decision of the

Commissioner.

       For the reasons stated below, this Court should reverse the second ALJ’s

decision and remand for further review.



1
 The second ALJ explained that the new relevant time-period began on January 20, 2018, the
day after the first ALJ’s final decision. (Tr. at 11).

                                              2
II.   The Commissioner=s Decision:

       The first ALJ found that Ms. Messmer, who was born on November 18, 1969,

had the following severe impairments: degenerative disc disease, right shoulder

impairment, and anxiety. 2 (Tr. at 108). After finding that Ms. Messmer’s

impairments did not meet or equal a Listing, the first ALJ assigned a residual

functional capacity (RFC) for sedentary work with postural limitations. (Tr. at 110).

Next, he determined that Ms. Messmer was unable to perform any of her past

relevant work. (Tr. at 114). Based on testimony from a Vocational Expert (VE), and

considering Ms. Messmer’s age, education, work experience, and RFC, the first ALJ

found that there were jobs in the national economy that Ms. Messmer could perform,

such as fishing reel assembler and machine tender. (Tr. at 115). Therefore, the first

ALJ found that Ms. Messmer was not disabled. Id.

       In the decision dated February 28, 2020, the second ALJ found that Ms.

Messmer had not engaged in substantial gainful activity since January 20, 2018. (Tr.

at 14). He determined that she had the following severe impairments: disorders of


2
  The ALJ followed the required five-step analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment (Listing); (4) if not, whether the impairment (or combination of impairments)
prevented the claimant from performing past relevant work; and (5) if so, whether the impairment
(or combination of impairments) prevented the claimant from performing any other jobs available
in significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)-(g), 416.920(a)-(g).

                                                3
the back, right fifth closed metatarsal fracture, and adjustment disorder with anxiety.

Id.

      After finding that Ms. Messmer’s impairments did not meet or equal a Listing

(Tr. at 14), the second ALJ determined that she was able to perform work at the light

exertional level, with exceptions: (1) she is limited to occasional stooping,

crouching, and balancing; (2) she can occasionally climb ladders, ropes or scaffolds,

and can occasionally climb ramps or stairs; (3) she cannot engage in frequent

overhead reaching with the right upper extremity; (4) she is limited to semi-skilled

work, where interpersonal contact is routine but superficial, and where the

complexity of tasks is learned by experience and involves several variables and uses

judgment within limits, and where the supervision required is little for routine but

detailed for nonroutine tasks. (Tr. at 16).

      The second ALJ next found that Ms. Messmer was capable of performing past

relevant work as a production assembler, which is an unskilled, light RFC job. (Tr.

at 21). At step five, the ALJ relied upon the testimony of the VE to find that,

considering Ms. Messmer’s age educational work experience and RFC, jobs existed

in significant numbers in the national economy that she could perform, such as

general inspector and electronics assembler, which are semi-skilled, light RFC jobs.

(Tr. at 22). Therefore, the second ALJ found that Ms. Messmer was not disabled

                                              4
from January 20, 2018 through February 28, 2020, the date of his decision. (Tr. at

22-23).

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       In clarifying the “substantial evidence” standard applicable to review of

administrative decisions, the Supreme Court has explained: “And whatever the

meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

sufficiency is not high. Substantial evidence . . . ‘is more than a mere scintilla.’”


                                         5
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co.

v. NLRB, 59 S. Ct. 206, 217 (1938)). “It means—and means only—‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Id.

          It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.

          B.   Ms. Messmer’s Arguments on Appeal

          Ms. Messmer contends that the evidence supporting the ALJ’s decision to

deny benefits is less than substantial. She argues that: (1) the ALJ failed to consider

her impairments in combination; (2) the ALJ failed to properly analyze Ms.

Messmer’s subjective complaints; (3) the ALJ erred in finding that Ms. Messmer

could perform past relevant work; (4) the ALJ erred in finding that Ms. Messmer

could perform work at the light exertional level; and (5) the ALJ neglected to apply

the doctrine of collateral estoppel to the determination of the prior application for

benefits. The Court finds support for Ms. Messmer’s final argument.3

3
    Because the Court finds that the doctrine of collateral estoppel applies, the second ALJ’s

                                                   6
       The medical condition that serves as the basis for this reversal is Ms.

Messmer’s back condition.4 She had increasing back pain since 2015, and multiple

treatment modalities failed, including physical therapy, steroid injections, facet

blocks, and the use of a TENS unit and strong narcotics. (Tr. at 142-188, 1010-1055).

Consequently, Ms. Messmer underwent a lumbar laminectomy in June 2018. (Tr. at

1026, 1027). Dr. Justin Seale, who performed that surgery, noted in July 2018 that

Ms. Messmer did not improve after the surgery. (Tr. at 701-702). He said, “Overall,

she is no better at all.” Id. He recommended facet blocks and rhizotomies. Id. In

August 2018, Ms. Messmer’s primary care physician, Dr. Nosheen Mian,

observed a positive straight-leg raise test and pain with range of motion in her back

and neck. (Tr. at 972-974). He recommended that she use a cane. Id.

       Dr. Gary Frankowski, a pain management specialist, saw Ms. Messmer

regularly in 2018 and 2019. (Tr. at 1010-1035, 1265-1282). He copied Dr. Seale on

his clinic notes. At a visit in February 2019, Ms. Messmer reported only 30%

improvement in pain with facet injections, and she said that “nothing really helps.”

(Tr. at 1035). Dr. Frankowski noted that Ms. Messmer had fallen multiple times,



findings with respect to past relevant work and Ms. Messmer’s RFC are called into question.
4
  See Noerper v. Saul, 964 F.3d 738, 741 (8th Cir. 2020)(“Although our detailed discussion is
targeted, we have considered the claimant’s arguments and the record as a whole as to all of her
impairments and their cumulative effect on her limitations.”)

                                                7
which exacerbated her pain. (Tr. at 1030-1035, 1273-1274). Dr. Mian noted another

positive straight-leg raise test in December 2019, and he noted that range of motion

exercises elicited neck pain. (Tr. at 1272-1274).

       A lumbar MRI taken on May 10, 2019 showed mild degenerative disc disease

with foraminal stenosis and impingement on the nerve root. (Tr. at 1208). The

second ALJ did not mention this MRI. In denying benefits, he cited to relatively

normal musculoskeletal examinations; he did not cite to Dr. Seale’s statement that

the surgery he performed in 2018 did not improve Ms. Messmer’s overall

symptoms.5 (Tr. at 1282). The medical evidence echoed what Ms. Messmer said at

the hearing: Treatment did not relieve her pain, her back and neck pain radiated to

her arms and legs and interfered with sleep, and she was limited in the daily activities

she could perform due to pain. (Tr. at 81-93). The bottom line is that aggressive

treatment such as surgery, strong medication, TENS unit use, facet blocks, and

steroid injections did not improve Ms. Messmer’s condition.



5
  Dr. Seale wrote a letter on October 14, 2019, which was vague and internally inconsistent; he
stated that while the back surgery did not improve Ms. Messmer’s pain and that her prognosis
was difficult to ascertain, the objective findings “do not support the inability to perform some
sort of productive occupation.” Id. The second ALJ found this letter persuasive. (Tr. at 20, 1282).
Dr. Lynnah Selman, Ms. Messmer’s psychiatrist, authored a letter dated September 19, 2019,
which the second ALJ found to be unpersuasive. (Tr. at 20, 1226). Dr. Selman noted that she had
overseen treatment of Ms. Messmer for three years (Ms. Messmer spent five days in an inpatient
psychiatric unit in March 2019 after a suicide attempt) and that there was “little hope of
improvement” for Ms. Messmer due to severe pain and mental health issues. Id.

                                                8
       The doctrine of collateral estoppel prohibits the retrial of an issue that has

previously been decided. Gavin v. Heckler, 811 F.2d 1195, 1200 (8th Cir. 1987).

Absent improvement in medical condition, an ALJ is bound by the factual findings

of a prior ALJ. Smith v Berryhill, No. 3:16-cv-00156-DPM-JTK (E.D. Ark. May 11,

2017) (second ALJ was bound by first ALJ’s RFC finding, because there had been

no medical improvement) (citing Drummond v. Comm’r of Soc. Sec., 126 F.3d 837,

842 (6th Cir. 1997) (first ALJ found claimant could perform sedentary work and

second ALJ found claimant could perform medium work, but because the

Commissioner did not show medical improvement, the second ALJ erred in his RFC

determination); see also Lively v. Secretary of Health & Human Servs. 820 F.2d

1391, 1392 (4th Cir. 1987) (first ALJ found claimant could perform light work and

second ALJ improperly found claimant could perform medium work). In this case,

the first ALJ assigned an RFC for sedentary work. (Tr. at 16, 110). Mr. Messmer’s

condition did not improve and may have become worse. The second ALJ clearly

erred when he found that Ms. Messmer could perform work at the light level,

contrary to the first ALJ’s determination that she could perform only sedentary work,

with postural limitations. Id. Therefore, reversal is warranted.

III.   Conclusion:

       For the reasons stated above, the Court finds that the ALJ’s decision is not

                                          9
supported by substantial evidence. The first ALJ’s RFC determination was binding

on the second ALJ because no medical improvement occurred.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

REVERSED and the case be REMANDED for further review.

      DATED this 30th day of June, 2021.



                              ___________________________________
                              UNITED STATES MAGISTRATE JUDGE




                                      10
